Title: To George Washington from James McHenry, 11 May 1799
From: McHenry, James
To: Washington, George



Sir
War Department [Philadelphia] 11th May 1799

I enclose you three letters, one from Mr Posey recommending Mr Thomas Hord to a Majority in the provisional army; another from James Machir Esqr. recommending Mr William Bullett for the same grade; and one from Alexander Spotswood offering his services. You will please to return these letters with the list you have been requested to furnish, when it shall be completed. I have the honor to be, with the greatest respe[c]t, Sir, your most Obt Hle St

James McHenry

